IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 11, 2008
                                No. 07-20472
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERTO CANTU, also known as Robert Cantu

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:07-CR-26-1


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Cantu appeals the 18-month sentence imposed upon revocation of his term
of supervised release. He argues that the sentence is procedurally unreasonable
because the district court relied on the contents of an undisclosed mental health
report in determining the sentence, in violation of his due process rights and his
rights under FED. R. CRIM. P. 32.1(b)(2)(B). He further argues that the sentence
is substantively unreasonable.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20472

      Cantu did not properly preserve his argument regarding the use of the
mental health report below. See United States v. Hernandez-Martinez, 485 F.3d
270, 272 & n.1 (5th Cir.), cert. denied, 128 S. Ct. 325 (2007). Accordingly, we
review for plain error. Id. at 273. Cantu has not shown that his substantial
rights were affected by the district court’s reliance on the mental health report.
The sentencing transcript reveals that the district court intended to sentence
Cantu to a term of incarceration even before the court reviewed the report.
Nothing in the record indicates whether the length of Cantu’s sentence was
affected by the district court’s reliance on the report. Accordingly, there is no
plain error. See id.
      The record reflects that the district court implicitly considered the
sentencing factors set forth at 18 U.S.C. § 3553(a).       See United States v.
Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001). The district court determined that
an 18-month sentence was appropriate given Cantu’s need for intensive, in-
patient drug treatment. The sentence, although twice the advisory guidelines
range, is neither unreasonable nor plainly unreasonable. See United States v.
McKinney, ___ F.3d ___, 2008 WL 615447, *2 (5th Cir. Mar. 7, 2008).
Accordingly, the judgment is affirmed.
      AFFIRMED.




                                         2